Case 8:20-cv-00043-SB-ADS Document 220-2 Filed 07/09/21 Page 1 of 3 Page ID #:5313




   Summary Judgment Ex. 67
Case 8:20-cv-00043-SB-ADS Document 220-2 Filed 07/09/21 Page 2 of 3 Page ID #:5314




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
      Bureau of Consumer Financial Protection, )
 13                                            )                   Case No.: 8-20-cv-00043-SB-ADS
                       Plaintiff,              )
 14                                            )                   SUPPLEMENTAL DECLARATION
                  vs.                          )                   OF COLIN REARDON IN SUPPORT
 15                                            )                   OF PLAINTIFF’S MOTION FOR
      Chou Team Realty, LLC et al.,            )                   SUMMARY JUDGMENT AGAINST
 16                                            )                   DEFENDANT NESHEIWAT
                       Defendants.             )
 17                                            )
                                               )
 18                                            )
 19
 20   I, Colin Reardon, pursuant to 28 U.S.C. § 1746, declare as follows:
 21         1.       I am a Senior Litigation Counsel for Plaintiff Bureau of Consumer
 22   Financial Protection (“Bureau”) and lead counsel in this action. My business
 23   address is 1700 G Street, NW, Washington, D.C. 20552.
 24         2.       The facts set forth in this declaration are based on my personal
 25   knowledge and, if called as a witness, I could and would testify competently to
 26   the statements contained in this declaration.
 27         3.       On or about February 2, 2020, the Bureau received a production of
 28   documents from Defendant Robert Hoose.
             SUPP. DECL. OF COLIN REARDON IN SUPPORT OF PL.’S MOT. FOR SUMM. JUDG. AGAINST DEF. NESHEIWAT
                                                          1
Case 8:20-cv-00043-SB-ADS Document 220-2 Filed 07/09/21 Page 3 of 3 Page ID #:5315




  1         4.       The production included an April 21, 2015 email from Trans2pay,
  2   LLC to Hoose with the subject line “Important Notice from Trans2pay, LLC,”
  3   which had the Bates number HOOSE00000501.
  4         5.       The production also included an April 22, 2015 email in which
  5   Hoose forwarded the April 21, 2015 email to Jawad Nesheiwat and Sean
  6   Cowell, which had the Bates number HOOSE00000437.
  7         6.       The April 22, 2015 email is attached as an exhibit to Hoose’s
  8   declaration. See SJ Ex. 1 at ¶¶ 73-74; SJ Ex. 1n.
  9         7.       The Bureau did not receive Trans2Pay’s April 21, 2015 email to
 10   Hoose, or Hoose’s April 22, 2015 forward of that email, until his February 2,
 11   2020 document production.
 12         8.       The Bureau subsequently received the April 21, 2015 email in a
 13   production from Trans2pay, LLC, as shown in the March 10, 2021 production
 14   letter attached to Nesheiwat’s Exhibit 128. See Def. Ex. 128 at 5.
 15
 16   I declare under penalty of perjury that the foregoing is true and correct.
 17
 18   Executed on: July 9, 2021
 19
                                                        /s/ Colin Reardon      __
 20                                                     Colin Reardon
                                                        Bureau of Consumer Financial Protection
 21                                                     1700 G Street, NW
                                                        Washington, D.C. 20552
 22
                                                        Attorney for Plaintiff Bureau of
 23                                                     Consumer Financial Protection
 24
 25
 26
 27
 28
             SUPP. DECL. OF COLIN REARDON IN SUPPORT OF PL.’S MOT. FOR SUMM. JUDG. AGAINST DEF. NESHEIWAT
                                                          2
